         Case 1:21-cv-01882-MKV Document 3 Filed 03/04/21 Page 1 of 2
IH-32                                                                                 Rev: 2014-1




                       United States District Court	

                                   for the	

                      Southern District of New York	

                               Related Case Statement	

                                                 !
                               Full Caption of Later Filed Case:

LILLIAN HAMPTON, KELLY MCKEON,
AND JEN MACLEOD



                   Plaintiff                                        Case Number


                                                                   1:21-cv-01882
                     vs.

!!
NURTURE, INC., d/b/a Happy Family
Organics and Happy Baby Organics



                  Defendant

                               Full Caption of Earlier Filed Case:
                (including in bankruptcy appeals the relevant adversary proceeding)

!!
Nicole Stewart, Shannon Fitzgerald, and
Summer Apicella, on behalf of themselves
and all others similarly situated


                   Plaintiff                                        Case Number

                                                                   1:21-cv-01217
                     vs.

!!
Nurture, Inc.




                  Defendant
!

                                              Page !1
            Case 1:21-cv-01882-MKV Document 3 Filed 03/04/21 Page 2 of 2
IH-32                                                                                          Rev: 2014-1



Status of Earlier Filed Case:
                           (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed        dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)
        ✔
     ____ Open             (If so, set forth procedural status and summarize any court rulings.)

!
The Complaint was filed on 02/10/2021 and modified to correct a filing error on 02/11/2021. An electronic
!
Summons was issues on 02/12/2021. There have been no substantive rulings in this matter thus far.
!
!
!
!
!
!
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
 !
 !
Both class actions challenge the deceptive business practices of Defendant, Nurture, Inc.
 !
The complaints each allege that Nurture, Inc. sold baby food products that were tainted with
 !
dangerous levels of toxic heavy metals and misrepresented and omitted the presence of
 !
these toxic heavy metals.
 !
!classes including,
Plaintiffs in each action seek injunctive and monetary relief on behalf of the proposed
 !                   but not limited to:
 ! members of the proposed
requiring   a corrective advertising campaign and corrective labeling and restoring monies to
 !
the                               Classes.
 ! Two other related cases, challenging the same conduct, have also been filed:
 !1:21-cv-01271-MKV (Complaint Filed: 02/11/2021); and
NOTE:
 !1:21-cv-01473-MKV (Complaint Filed: 02/18/2021).
 !
 !
 !
 !
 !
 !
 !
 !
 !
 !
 !
 !
 !
 !
 !
 Signature: Kevin              Landau
               ________________________________________         Date: 03/04/2021
                                                                      __________________!
 !
 !             Taus, Cebulash & Landau, LLP
Firm:         ________________________________________


                                                  Page !2
